DETAILED ACTION
The instant application having Application No. 17/156,636 has a total of 11 claims pending in the application.  There are 3 independent claims and 8 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 1/25/2021, 4/14/2021, 4/28/2021, 5/20/2021, 12/15/2021, 3/10/2022, 5/26/2022 and 6/10/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10 and 11 of U.S. Patent No. 10,931,333.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 10 and 11 of the present application are obvious based on Claims 1, 10 and 11 of U.S. Patent No. 10,931,333 in view of Agiwal et al. (US 2017/0251460).

Present application:

1. An electronic device for a terminal device side in a wireless communication system, comprising a processing circuitry configured to:

receive, from a Base Station (BS) in the wireless communication system, a plurality of Synchronization Signal (SS) blocks, wherein the plurality of SS blocks are transmitted by different transmit (TX) beams at the BS side;





determine a SS block that matches with the terminal device; and

transmit a random access preamble to the base station to perform a random access process, wherein the random access preamble indicates the TX beam used to transmit the matching SS block,



wherein the processing circuitry is configured to simultaneously obtain services of the BS and another base station that does not perform beamforming transceiving by way of dual connectivity, and

wherein the processing circuitry is configured to obtain, from the another base station, information about correspondence between each of the plurality of SS blocks and random access preambles and determine the random preamble indicating the TX beam used to transmit the matching SS block.
US 10,931,333:

1. An electronic device for a terminal device side in a wireless communication system, comprising a processing circuitry configured to:

receive, from a Base Station (BS) in the wireless communication system, a plurality of Synchronization Signal (SS) blocks including, respectively, a primary SS (PSS), a secondary SS (SSS) and a PBCH for downlink synchronization, wherein the plurality of SS blocks are transmitted by different transmit (TX) beams at the BS side, and each SS block indicates information of a TX beam used to transmit the SS block by the BS;

determine a SS block that matches with the terminal device based on reception quality; and

transmit a random access preamble to the base station to perform a random access process, wherein the preamble sequence of the random access preamble indicates information of the TX beam used to transmit the matching SS block by the BS, for being used by the BS in beam management,

…, wherein the processing circuitry is configured to simultaneously obtain services of the BS and another base station that does not perform beamforming transceiving by way of dual connectivity, and

wherein the processing circuitry is configured to obtain information about a transmit beam configuration of the BS from the another base station.  Claim 1 does not explicitly teach that the information obtained from the another base station includes information about correspondence between each of the plurality of SS blocks and random access preambles and determine the random preamble indicating the TX beam used to transmit the matching SS block.  However, Agiwal teaches obtaining, from the another base station, information about correspondence between each of the plurality of SS blocks and random access preambles and determine the random preamble indicating the TX beam used to transmit the matching SS block (“At operation 413, the MeNB 402 transmits the RRC Connection Reconfiguration including the received HF RACH Config to the UE 401” – See [0080]; “There is mapping between PRACH preamble and/or PRACH resources and DL TX Beam ID or SS block ID. This mapping can be signaled in RACH config” – See [0081]; The UE obtains, from the MeNB (another base station), a RACH config which includes mapping information that indicates correspondence between PRACH preambles and SS block IDs, wherein the preamble selected by the UE indicates the the best DL TX beam ID/SS block ID (matching SS block) to the SeNB by way of the mapping defined between PRACH preambles and SS block IDs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 1 such that the information obtained from the another base station includes information about correspondence between each of the plurality of SS blocks and random access preambles and determine the random preamble indicating the TX beam used to transmit the matching SS block.  Motivation for doing so would be to enable the terminal to indicate a best DL TX beam to the base station in a random access transmission.  Accordingly, the base station can then transmit the random access response back to the terminal using the previously-indicated best DL TX beam (See Agiwal, [0082]).


Claims 10 and 11 are rejected based on Claims 10 and 11 of US 10,931,333 in view of Agiwal based on similar reasoning as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0251460) in view of Yang (US 2019/0313314).

Regarding Claim 1, Agiwal teaches an electronic device for a terminal device side in a wireless communication system, comprising a processing circuitry configured to:
receive, from a Base Station (BS) in the wireless communication system, a plurality of Synchronization Signal (SS) blocks, wherein the plurality of SS blocks are transmitted by different transmit (TX) beams at the BS side (“At operation 414, the UE 401 identifies the ‘Best DL TX Beam’ using the Downlink synchronization signals or reference signals transmitted by the SeNB 403” – See [0080]; “Downlink synchronization signals or reference signals are transmitted using multiple synchronization signal (SS) blocks, SS block ID of SS block in which the UE 401 has received the synchronization signal or reference signal with best signal quality is reported instead of DL TX beam ID” – See [0080]; “the HF cell (HF-BS/SeNB)” – See [0107];  See also Fig. 4; The UE receives, from the SeNB (base station), a plurality of SS blocks transmitted on different DL TX beams);
determine a SS block that matches with the terminal device (“At operation 414, the UE 401 identifies the ‘Best DL TX Beam’ using the Downlink synchronization signals or reference signals transmitted by the SeNB 403” – See [0089]; “the ‘Best RX Beam’ is the beam used to receive the ‘Best DL TX Beam’ or ‘Best RX Beam’ is the beam used to receive the SS block in which the UE has received the synchronization signal or reference signal with best signal quality” – See [0091]; The UE identifies the best DL TX beam as the beam in which the SS block with the best signal quality was received); and
transmit a random access preamble to the base station to perform a random access process, wherein the random access preamble indicates the TX beam used to transmit the matching SS block (“At operation 417, the RACH Preamble is transmitted from the UE 401 to the SeNB 403 … The ‘Best DL TX Beam ID’ or SS block ID may be indicated in the RACH Preamble optionally by selecting the PRACH preamble and/or PRACH resources according to DL TX Beam ID or SS block ID … There is mapping between PRACH preamble and/or PRACH resources and DL TX Beam ID or SS block ID. This mapping can be signaled in RACH config” – See [0081]; The UE transmits a RACH preamble to the SeNB (base station), wherein the preamble indicates the best DL TX beam ID/SS block ID (matching SS block) to the SeNB by way of a mapping defined between PRACH preambles and SS block IDs), and
wherein the processing circuitry is configured to obtain, from the another base station, information about correspondence between each of the plurality of SS blocks and random access preambles and determine the random preamble indicating the TX beam used to transmit the matching SS block (“At operation 413, the MeNB 402 transmits the RRC Connection Reconfiguration including the received HF RACH Config to the UE 401” – See [0080]; “There is mapping between PRACH preamble and/or PRACH resources and DL TX Beam ID or SS block ID. This mapping can be signaled in RACH config” – See [0081]; The UE obtains, from the MeNB (another base station), a RACH config which includes mapping information that indicates correspondence between PRACH preambles and SS block IDs, wherein the preamble selected by the UE indicates the the best DL TX beam ID/SS block ID (matching SS block) to the SeNB by way of the mapping defined between PRACH preambles and SS block IDs).
Agiwal does not explicitly teach that the processing circuitry is configured to simultaneously obtain services of the BS and another base station that does not perform beamforming transceiving by way of dual connectivity.
However, Yang teaches that the processing circuitry is configured to simultaneously obtain services of the BS and another base station that does not perform beamforming transceiving by way of dual connectivity (“An operator deploys and utilizes high-low frequency tight coupling to perform a dual-connectivity (DC) operation” – See [0102]; “A non-beamforming MeNB node at low frequency, a BF SeNB-TRP1 node at high frequency and the UE all support the content of the embodiment of the present disclosure” – See [0104]; See also Fig 8; The UE performs dual connectivity with a high-frequency beamforming SeNB (BS) and a low-frequency non-beamforming MeNB (another base station that does not perform beamforming)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal such that the processing circuitry is configured to simultaneously obtain services of the BS and another base station that does not perform beamforming transceiving by way of dual connectivity.  Motivation for doing so would be to provide tight coupling between a low-frequency base station that provides basic coverage and a high-frequency base station that provides capacity enhancement (See Yang, [0003] and [0102]).

Regarding Claim 4, Agiwal and Yang teaches the electronic device of Claim 1.  Agiwal further teaches that the processing circuitry is further configured to: receive, from the BS, a radio resource control signaling including random access configuration information, wherein the random access configuration information comprises correspondence between beams at the BS side and a plurality of random access occasions (“the MeNB 402 transmits the RRC Connection Reconfiguration including the received HF RACH Config to the UE 401” – See [0080]; “The UE transmits the PRACH TX in a slot as per the assigned mapping. The mapping can be assigned by the SeNB in the HF RACH Config” – See [0106]; The UE receives HF RACH Config (signaling) from the BS, which includes random access configuration information defining correspondences between DL TX beams a the BS side and a plurality of random access slots/occasions); and
select a specific random access occasion to transmit a random access preamble according to the random access configuration information, to indicate information of the TX beam used to transmit the matching SS block by the BS (“Option 2: Multiple slots 705: Dedicated slot for each DL TX beam ID or SS block ID is provided. The UE transmit in the slot corresponding to the best DL TX beam ID or SS block ID of SS block in which the UE has received the synchronization signal or reference signal with best signal quality” – See [0104]; The UE transmits the preamble in a specific slot to indicate its matching/best DL TX beam ID according to the mapping/configuration information).

Regarding Claim 5, Agiwal and Yang teaches the electronic device of Claim 1.  Agiwal further teaches that the processing circuitry is further configured to receive a CSI-RS beam transmitted by the BS in a TX beam direction corresponding to the matching SS block, and feedback information of the CSI-RS beam matching with the terminal device to the BS (“the UE measures the beamformed beam measurement signal (or SS or CSI-RS) transmitted by BS and determines the best DL RX beam i.e., UE's RX beam with which it is able to receive the DL signal with best quality. The UE determines the UL TX beam reciprocal (i.e., same or in same direction) to the determined best DL RX beam for PRACH preamble transmission. The UE transmits PRACH preamble using the determined UL TX beam one or more times using the power `P` wherein the UE may transmit PRACH preamble multiple times for RX beam sweeping at the BS” – See [0229]; The UE receives CSI-RS from the base station in a TX beam direction and feeds back beam information to the base station).

Regarding Claim 6, Agiwal and Yang teaches the electronic device of Claim 1.  Agiwal further teaches that the processing circuitry is further configured to receive the plurality of SS blocks by using a plurality of receive (RX) beams and determine the matching RX beam of the terminal device according to reception quality (“a UE 1201 measures the beamformed beam measurement signal (SS, RS, and the like) transmitted by a BS 1202 and determines the best DL RX beam at operation 1211. At operation 1212, the UE 1201 transmits the PRACH using UL TX beam corresponding to (i.e., in same direction as) best DL RX beam at operation 1212a. The UE 1201 transmits PRACH in RACH slot X” – See [0149]; The UE receives the plurality of SS blocks using different RX beams and determines a best/matching DL RX beam according to reception quality of the SS blocks).

Regarding Claim 7, Agiwal and Yang teaches the electronic device of Claim 6.  Agiwal further teaches that the wireless communication system has beam symmetry, and the processing circuitry is further configured to transmit to the BS the random access preamble by using the TX beam at the terminal device side corresponding to the matching RX beam of the terminal device (“a UE 1201 measures the beamformed beam measurement signal (SS, RS, and the like) transmitted by a BS 1202 and determines the best DL RX beam at operation 1211. At operation 1212, the UE 1201 transmits the PRACH using UL TX beam corresponding to (i.e., in same direction as) best DL RX beam at operation 1212a. The UE 1201 transmits PRACH in RACH slot X” – See [0149]; The beamforming system has symmetry such that the UE transmits the random access preamble using a UL TX beam in the same direction (i.e., matching) as the best DL RX beam used to receive the SS block).

Regarding Claim 8, Agiwal and Yang teaches the electronic device of Claim 7.  Agiwal further teaches that the processing circuitry is further configured to, in a case where a random access response by the BS is not received within a predetermined time period after transmitting the random access preamble, retransmit the random access preamble by using a TX beam around the TX beam at the terminal device side (“At operation 2223, the UE determine that the UL TX beam for PRACH transmission is changed. If changed, go back for the operation 2205” – See [0236]; “At operation 2209, the UE transmit PRACH preamble one or multiple times (for RX sweeping at the BS) using the determined UL TX beam and the calculated TX power” – See [0235]; See also Fig. 22; If the RAR (random access response) is not received from the BS in step 2211, the UE changes the UL TX beam for transmitting the PRACH preamble and proceeds to steps 2205/2207/2209 where it will perform another PRACH preamble transmitting using the changed UL TX beam (a TX beam around the TX beam at the terminal device side)).

Claims 10 and 11 are rejected based on reasoning similar to Claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0251460) in view of Yang (US 2019/0313314) and further in view of Yamada et al. (US 2021/0051502).

Regarding Claim 2, Agiwal and Yang teaches the electronic device of Claim 1.  Agiwal and Yang do not explicitly teach that the SS block indicates, by a reference signal sequence per se in the SS block, information of the TX beam used to transmit the SS block by the BS.
However, Yamada teaches that the SS block indicates, by a reference signal sequence per se in the SS block, information of the TX beam used to transmit the SS block by the BS (“The base station apparatus, in a case of transmitting a synchronization signal subjected to the beamforming, transmits a synchronization signal with which the base station apparatus and the beam pattern can be identified. In a case that a synchronization signal is generated based on a cell ID and a beam ID, the terminal apparatus can know the cell ID and the beam ID from a synchronization signal sequence” – See [0091]; The sequence, per se, of the synchronization signal indicates which beam was used to transmit the SS block since the sequence is generated based on a beam ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal such that the SS block indicates, by a reference signal sequence per se in the SS block, information of the TX beam used to transmit the SS block by the BS so that the terminal can know which beam was used to transmit a particular reference signal.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0251460) in view of Yang (US 2019/0313314) and further in view of Malik et al. (US 2018/0343156).

Regarding Claim 3, Agiwal and Yang teaches the electronic device of Claim 1.  Agiwal and Yang do not explicitly teach that the SS block further comprises additional information bits by which to indicate information of the TX beam used to transmit the SS block by the BS.
However, Malik teaches that the SS block further comprises additional information bits by which to indicate information of the TX beam used to transmit the SS block by the BS (“An SS block may include a primary synchronization signal (PSS), secondary synchronization signal (SSS), and physical broadcast channel (PBCH) transmissions” – See [0044]; “The second indicator may include the current beam index associated with an individual SS block transmission” – See [0049]; See also Fig. 4; The PBCH of the SS block includes additional bits that indicate a beam index of a TX beam used to transmit the SS block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal such that the SS block further comprises additional information bits by which to indicate information of the TX beam used to transmit the SS block by the BS.  Motivation for doing so would be to enable the terminal to determine a remaining number of SS blocks to be transmitted in a current SS burst (See Malik, [0082]).

Regarding Claim 9, Agiwal and Yang teaches the electronic device of Claim 1.  Agiwal further teaches that the wireless communication system is a 5G NR system (“In this description, the procedure of random access is described in the light of such a HF-BS and LF-BS system which is more commonly referred to as 4th-generation (4G)+5G system or a Non-Standalone 5G System since the 5G (HF-BS) operates in conjunction with a LF-BS (5G)” – See [0068]; The wireless communication system is a 5G system).
Agiwal and Yang do not explicitly teach that the BS is a gNB and the terminal device comprises a plurality of antennas for transmitting signals by beamforming.
However, Malik teaches that the BS is a gNB (“In other examples (e.g., in a NR or 5G network), a wireless multiple access communication system may include a number of smart radio heads (RHs) in communication with a number of access node controllers (ANCs), where a set of one or more RHs, in communication with an ANC, defines a base station (e.g., an eNB or gNB)” – See [0003]), and
the terminal device comprises a plurality of antennas for transmitting signals by beamforming (“Devices operating in mmW or EHF bands may have multiple antennas to allow beamforming” – See [0058]; “Multiple-input multiple-output (MIMO) wireless systems use a transmission scheme between a transmitter (e.g., a base station 105) and a receiver (e.g., a UE 115), where both transmitter and receiver are equipped with multiple antennas. Some portions of wireless communications system 100 may use beamforming. For example, base station 105 may have an antenna array with a number of rows and columns of antenna ports that the base station 105 may use for beamforming in its communication with UE 115. Signals may be transmitted multiple times in different directions (e.g., each transmission may be beamformed differently). A mmW receiver (e.g., a UE 115) may try multiple beams (e.g., antenna subarrays) while receiving the synchronization signals” – See [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agiwal such that the BS is a gNB and the terminal device comprises a plurality of antennas for transmitting signals by beamforming since it is well-known by those of ordinary skill that “gNB” is a term for base stations within 5G systems such as the one disclosed by Agiwal.  Furthermore, providing a plurality of antennas at the terminal enables the terminal to perform beamforming by transmitting/receiving in different directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478